Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species I claims 11-23, in the reply filed on 04/26/2021 is acknowledged. Claims 24-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim.
			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that an element is “for/ configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability. 
	In addition, respecting the functional languages which attempts to define the subject-matter in terms of the result to be achieved, the claimed limitations are not define specific structures that are necessary to perform the stated functions. It is the position of the Office that such recitations are not positively recited structural limitations; therefore it cannot reply it cannot be relied upon to define over prior art that meets the structural limitations. In other words, if prior art meets the claimed structure, it is inherently that the structure would perform the functions as claimed. In this case, the prior art references as applied herein are construed to at least perform the functions.

Claims 11, 13, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (US 2011/0013491 of record).
	Respecting claim 11, Fujisawa discloses, at least in Figs. 4 & 12, a communications terminal, comprising an antenna(110) and the antenna (Figures 4 and 12) comprises a circuit board (2, 25, 120), a radiator (112) disposed around an outer edge of the circuit board (2, 25, 120), a ring-shape slot is formed between the outer edge of the circuit board and the radiator (the slot between 2 or 120 and 112), a current in a first polarization direction is formed on the circuit board by using the radiator and the ring-shape slot (115A, 116 and 112 in Fig. 12), and a current in a second polarization direction is formed on the circuit board by using the radiator and the ring-shape slot (115B, 116 and 112 in Fig. 12); a first coupling structure (116) coupled to the radiator (112) along a first direction; a first feed (115A) electrically coupled to the first coupling structure (116); a second coupling structure (the other 116 in Fig. 12) coupled to the radiator along a second direction; and a second feed (115B) electrically coupled to the second coupling structure, and a specific included angle being formed between the first direction and the second direction (in Fig. 12, 90° angle between 115A and 115B).
	Respecting claim 13, Fujisawa discloses the first coupling structure comprises a first coupling circuit (61, 115, and paragraph hereafter pars. 0091-0092), one end of the first coupling circuit being electrically coupled to the first feed and the other end of the first coupling circuit being electrically coupled to the radiator to feed a current from the first feed into the radiator by 
	Respecting claims 18-19, Fujisawa disclose the circuit board further comprising at least one opening (121) and at least one stub, and the at least one opening and/or the at least 513405-vl/4437-384005Atty. Docket No. 4437-38400 (84782931USO4) one stub being disposed on an edge of the circuit board and configured to adjust an isolation of the antenna.  
	Respecting claim 20 and 23, the features relating to the currents in two polarization directions that are mutually orthogonal and the currents have a same frequency are disclosed by Fujisawa, par. 0159.
Claims 11 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Dayin (CN 105305073 of record) hereafter Zhang.
	Respecting claim 11, Zhang discloses, at least in Figs. 2-3 and pars. 0036-0042, a communications terminal, comprising an antenna comprises a circuit board (105/106), a radiator (101) disposed around an outer edge of the circuit board, a ring-shape slot is formed between the outer edge of the circuit board and the radiator (the slot between 101 and 105/106), a current in a first polarization direction is formed on the circuit board by using the radiator and the ring-shape slot , and a current in a second polarization direction is formed on the circuit board by using the radiator (105) and the ring-shape slot; a first coupling structure (102) coupled to the radiator along a first direction; a first feed (103) electrically coupled to the first coupling structure ,a second coupling structure (104) coupled to the radiator along a second direction; and a second feed (104) electrically coupled to the second coupling structure, and a specific included angle 
	Respecting claim 21, furthermore, Zhang discloses the features of a dielectric substrate supporting the circuit board and the ring radiator (101, 105 and 106 in Figures 1 and 2).
	Respecting claim 22, Zhang discloses the antenna is a MIMO antenna (at least in the abstract and par. 0001)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Zhang Dayin (CN 105186135 of record) hereafter Zhang 135.
	Respecting claim 12, Fujisawa discloses every feature of the claimed invention except the claimed first coupling structure. However, Zhang 135 discloses, in Figs. 3-4, the first coupling structure (150) comprises a first feed-in end (140); and a first radiation arm (160), the first feed being electrically coupled to the first radiation arm using the first feed-in end, and a first coupling capacitor being formed between the first radiation arm and the radiator, and the second coupling structure comprising: a second feed-in end; and a second radiation arm (160), the second feed being electrically coupled to the second radiation arm using the second feed-in end, and a second coupling capacitor being formed between the second radiation arm and the radiator. Since the provision of the radiation arms in the field of coupling techniques for antennas is . 
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten claim 14 in independent form including all of the limitations of the base claim 11.
The following is a statement of reasons for the indication of allowable subject matter:  	
	Fujisawa and Zhang does not teach a side of the circuit board opposite to the first coupling structure comprises a first protrusion part, a first capacitive load groove being formed between the first protrusion part and the radiator, a side of the circuit 513405.v1/4437-384004Atty. Docket No. 4437-38400 (84782931US04) board opposite to the second coupling structure comprising a second protrusion part, a second capacitive load groove being formed between the second protrusion part and the radiator, and the first capacitive load groove and the second capacitive load groove being configured to implement capacitive loading between the radiator and the circuit board as defined in claim 14.
	Claims 15-17 are allowed because they depend on the allowed claim 14.
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

July 31, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845